Herlihy, P. J. (dissenting).
If this had been a heart accident case, on the record there would be little doubt of affirmance. The nature of the injuries should not necessarily control the result. The board in finding an accident first relied upon the presumption of section 21 of the Workmen's Compensation Law and next decided that the injuries “ are related to the emotional episodes on April 8, 1968 and December 4, 1968 and to the conditions of claimant’s employment after September, 1967 ” and, contrary to the majority, in our opinion, the record substantiates such factual findings. Matter of Berg v. Associated Metals & Mins. Corp. (36 A D 2d 544) is not supportive of the present happening.
As to the medical testimony, Dr. Ira W. Mensher expressed an opinion establishing causal relationship based upon a history given to him by the claimant which the board could and apparently did accept.
The nature of the injury—hemorrhages of the eyes — is unusual, but the board on a sufficient record has determined that the injury was caused by an accident which resulted from emotional episodes and it cannot be found as a matter of law that the board’s finding was not supported by substantial evidence. (See Matter of Klimas v. Trans Caribbean Airways, 10 N Y 2d 209; Matter of Schechter v. State Ins. Fund, 6 N Y 2d 506.)
We would affirm the decision of the Workmen’s Compensation Board.
Staley, Jr., and Simons, JJ., concur with Sweeney, J.; Herlihy, P. J., dissents and votes to affirm, in an opinion in which Cooke, J., concurs.
Decisions reversed and claim dismissed, with costs to appellants against the Workmen’s Compensation Board.